 



Exhibit 10.1

AMENDMENT

of

EMPLOYMENT AGREEMENT

 

THIS AMENDMENT Of EMPLOYMENT AGREEMENT, dated as of this 10th day of August,
2009 (this “Amendment”), by and between LIFETIME BRANDS, INC., a Delaware
corporation (the "Employer"), and JEFFREY SIEGEL (the "Executive").

W I T N E S S E T H:

WHEREAS, Employer and Executive entered into an Employment Agreement dated as of
May 2, 2006 (the “Employment Agreement”);

WHEREAS, as of the date of this Amendment the Employer is paying to the
Executive a Salary at an annualized rate of $960,268; and

WHEREAS, Employer and Executive desire to amend the Employment Agreement upon
the terms and conditions hereinafter set forth;

NOW, THEREFORE, in consideration of the promises and the mutual covenants herein
contained, the parties hereto hereby agree as follows:

1.

Amendment. The Employment Agreement is hereby amended as follows:

(A) Sections 3(b) and 3(c) of the Employment Agreement are hereby amended in
their entirety as follows:

(b)     Bonuses. For each year during this Agreement, commencing with the year
ending December 31, 2009, the Executive shall receive bonuses determined as
follows:

 

(i)

Bonuses for 2009 With respect to the year ending December 31, 2009, the
Executive shall receive the bonuses provided for in Sections 3(b) and 3(c) of
this Agreement in effect prior to the amendments thereto made pursuant to the
amendments made in this Agreement dated August 10, 2009 (which bonuses for
purposes of this Agreement are assumed to result in a greater amount); provided,
however, in no event shall the aggregate amount payable to the Executive
pursuant to such Sections 3(b) and 3(c) exceed the “2009 Annual Adjusted IBIT
Performance Bonuses” as defined in this Section 3(b).

 

For purposes of this Agreement, the 2009 Annual Adjusted IBIT Performance Bonus
shall be that amount shown opposite the Adjusted IBIT achieved by the Employer
for such year in the 2009 Adjusted IBIT Performance Bonus Table delivered
concurrently herewith to the Executive by the Compensation Committee (the
“Compensation Committee”) of the Board of Directors of the Employer (the “2009

 

1

 



--------------------------------------------------------------------------------

 

 



Adjusted IBIT Performance Bonus Table”), provided, however, if the amount of the
Adjusted IBIT achieved by the Employer for such year is an amount between two of
the amounts in such table the Annual Adjusted IBIT Performance Bonus for such
year shall be that amount equal to:

 

(x) the Annual Adjusted IBIT Performance Bonus that would be payable by the
Employer to the Executive if the Adjusted IBIT achieved is the lower of such
amounts, plus

 

(y) that amount equal to:

 

(1) a fraction the numerator of which is the difference between the Adjusted
IBIT achieved and the lower of the two such amounts and the denominator of which
is the difference between the two such amounts times

 

(2) the difference between the amounts of the bonuses that would be paid with
respect to the two such amounts.

 

Notwithstanding anything to the contrary contained in this Agreement, the 2009
Adjusted IBIT Performance Bonus will be zero if the Adjusted IBIT achieved by
the Employer for the year ending December 31, 2009 is less than the threshold
Adjusted IBIT for 2009 and in no event will the 2009 Adjusted IBIT Performance
Bonus be greater than the maximum 2009 Adjusted IBIT Performance Bonus even if
the Adjusted IBIT achieved by the Employer for the year ending December 31,
2009, exceeds the maximum Adjusted IBIT for 2009.

 

The Employer shall pay in 2010 to the Executive the Adjusted IBIT Performance
Bonus for 2009 earned by the Executive within ten days of the Employer filing
its Annual Report on Form 10-K for the year ending December 31, 2009 with the
Securities and Exchange Commission; provided, however if the date established by
the Internal Revenue Service (the “IRS Payment Date”) by which such payment must
be made in order for the Employer to deduct the amount of the Adjusted IBIT
Performance Bonus for such year is earlier, the Employer shall pay, (i) if the
Employer can determine such amount by the IRS Payment Date, such amount prior to
the IRS Payment date or (ii) if the Employer cannot determine such amount by the
IRS Payment Date, 90% of the Employer’s good faith estimate of such amount by
the IRS Payment Date and the balance, if any, as soon thereafter as the Employer
can determine such amount. If, however, 90% of the Employer’s good faith
estimate of such amount is more than the Adjusted IBIT Performance Bonus for
such year, the Executive shall promptly return such excess to the Employer as
soon as the Employer shall notify the Executive of the amount of such excess.

 

2

 



--------------------------------------------------------------------------------

 

 



 

 

 

(ii)

Bonuses for 2010 and Years Thereafter. For each year following the year ending
December 31, 2009, the Compensation Committee will prepare an Adjusted IBIT
Performance Bonus Table for such year which shall be similar to the 2009
Adjusted IBIT Performance Table except that (A) the Adjusted IBIT to be achieved
by the Employer for the Executive to obtain 100% of the target bonus will be
based on the annual budget for such year prepared by the management of the
Employer and discussed by the management of the Employer with the Board of
Directors of the Employer and (B) the target bonus payable upon achieving 100%
of the target Adjusted IBIT for such year will be 100% of the Salary payable to
the Executive for such year. Similarly, the threshold Adjusted IBIT for such
year will be an amount between 52% and 56% of the target Adjusted IBIT for such
year which, if achieved, would entitle the Executive to receive 50% of the
target bonus for such year consistent with the Adjusted IBIT Performance Bonus
Table for such year. Similarly, the maximum Adjusted IBIT for such year will be
an amount between 210% and 215% of the target Adjusted IBIT for such year which,
if achieved, would entitle the Executive to receive 200% of the target bonus for
such year, consistent with the Adjusted IBIT Performance Table for such year.

 

Notwithstanding anything to the contrary contained in this Agreement, the
Adjusted IBIT Performance Bonus for any such year will be zero if the Adjusted
IBIT achieved by the Employer for such year is less than the threshold Adjusted
IBIT for such year, and in no event will an Adjusted IBIT Performance Bonus for
such year be more than the maximum target bonus for such year even if the
Adjusted IBIT achieved by the Employer for such year exceeds the maximum
Adjusted IBIT for such year.

 

The Employer shall pay in each of the immediate following years to the Executive
the Adjusted IBIT Performance Bonus earned by the Executive for such preceding
year within ten days of the Employer filing its Annual Report on Form 10-K for
such preceding year with the Securities and Exchange Commission; provided,
however if the date established by the Internal Revenue Service (the “IRS
Payment Date”) by which such payment must be made in order for the Employer to
deduct the amount of the Adjusted IBIT Performance Bonus for such year is
earlier, the Employer shall pay, (i) if the Employer can determine such amount
by the IRS Payment Date, such amount prior to the IRS Payment date or (ii) if
the Employer cannot determine such amount by the IRS Payment Date, 90% of the

 

3

 



--------------------------------------------------------------------------------

 

 



Employer’s good faith estimate of such amount by the IRS Payment Date and the
balance, if any, as soon thereafter as the Employer can determine such amount.
If, however, 90% of the Employer’s good faith estimate of such amount is more
than the Adjusted IBIT Performance Bonus for such year, the Executive shall
promptly return such excess to the Employer as soon as the Employer shall notify
the Executive of the amount of such excess.

 

The bonuses payable by the employer to the Executive pursuant to this clause
(ii) shall be awarded under and subject to the terms of the Employer’s 2000
Incentive Bonus Compensation Plan (the “Plan”); provided, however, if the
Employer shall determine that such bonuses would not qualify under the terms of
the Plan., the Employer shall use its best efforts to amend the Plan so that
such bonuses would qualify under the terms of the Plan; provided further,
however, if the Employer is unable to so amend the Plan, the Employer shall
enter into another financial arrangement with the Executive to provide the
Executive with the same economic benefit, on an after-tax basis, as the
Executive would have received if such bonuses had qualified under the terms of
the Plan.

 

 

(iii)

For purposes of this Agreement, the term “Adjusted IBIT”, as it applies to any
particular year, means that amount for such year equal to the Employer’s Income
Before Income Taxes, as determined by the Employer’s independent auditors, using
generally accepted accounting principals, and reported in the Employer’s
Consolidated Statements of Operations in its Annual Report on Form 10-K for such
year filed with the Securities and Exchange Commission, subject to such
adjustments as are set forth in the Adjusted IBIT Performance Bonus Table for
such year.

 

 

(iv)

If the Executive’s employment is terminated (w) by the Employer for any reason
other than Cause, (x) by the Executive for Good Reason, (y) by the Employer or
the Executive due to the Executive’s disability, or (z) by reason of the
Executive’s death, the Annual Adjusted IBIT Performance Bonus payable to the
Executive or his estate, as the case may be, accrued to the date of termination
of the Executive’s employment shall be that amount equal to (1) the amount of
the Annual Adjusted IBIT Performance Bonus that would have been payable to the
Executive if the Executive’s employment had not been terminated during the year
times (2) a fraction the numerator of which is the number of days elapsed during
the year up to and including the date of termination of the executive
employment’s and the denominator of which is 365.

 

4

 



--------------------------------------------------------------------------------

 

 



 

(c)       Other Bonus Plans. The Executive shall be entitled to participate in
any other annual bonus plan maintained by the Employer for its senior executives
on such terms and conditions as may be determined from time to time by the
Compensation Committee of the Board of Directors of the Employer.

 

(B) Section 7(b) of the Employment Agreement is hereby amended in its entirety
as follows:

(b)      Tax Withholding. Section 409A. All amounts paid to Executive hereunder
shall be subject to all applicable federal, state and local wage withholding.
This Agreement is intended to comply with the requirements of Section 409A of
the Code (“409A”) and shall in all respects be administered in accordance with
409A. The parties agree that if any payment or the provision of any amount,
benefit or entitlement hereunder at the time specified in this Agreement would
subject Executive to any additional tax or interest or penalties under 409A and
its implementing regulations or guidance, the payment or provision of such
amount, benefit or entitlement shall be postponed to the earliest commencement
date on which the payment or the provision of such amount, benefit or
entitlement could be made without incurring such additional tax, interest or
penalties (including delaying payment of any severance to the earliest possible
payment date which is consistent with 409A). In addition, to the extent that any
regulations or guidance issued under 409A (after application of the previous
provision of this paragraph) would result in Executive being subject to the
payment of interest, penalties or any additional tax under 409A, the Employer
and Executive agree, to the extent reasonably possible, to amend this Agreement
in order to avoid the imposition of any such interest, penalties or additional
tax under 409A, which amendment shall be reasonably determined in good faith by
the Employer and Executive and shall, to the maximum extent reasonably possible,
maintain the original intent and economic benefit to Executive and the Employer
of the applicable provision without violating the provisions of 409A.
Notwithstanding anything in this Agreement to the contrary, payments or
distributions may only be made under this Agreement upon an event and in a
manner permitted by 409A or an applicable exemption. All payments not otherwise
exempt from 409A which are to be made after a termination of employment under
this Agreement may only be made after a “separation from service” under 409A. In
no event may Executive, directly or indirectly, designate the calendar year of
any payment hereunder. All reimbursements and in-kind benefits provided under
this Agreement shall be made or provided in accordance with the requirements of
409A, including, where applicable, the requirement that (i) any reimbursement
shall be for expenses incurred during Executive’s lifetime (or during a shorter
period of time specified in this Agreement), (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits provided, during a calendar year
may not affect the expenses eligible for reimbursement, or in-kind benefits to
be provided, in any other calendar year, (iii) the reimbursement of an

 

5

 



--------------------------------------------------------------------------------

 

 



eligible expense will be made on or before the last day of the calendar year
following the year in which the expense is incurred, and (iv) the right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit. If upon Executive's “separation from service” (within the
meaning of 409A) from the Employer, Executive is then a “specified employee” (as
defined by and determined in accordance with 409A), then solely to the extent
necessary to comply with 409A and avoid the imposition of taxes under 409A, the
Employer shall defer payment of “nonqualified deferred compensation,” subject to
409A, which is payable as a result of and would otherwise be paid within six (6)
months following such separation from service, until the earlier of (a) the
first business day of the seventh month after Executive’s separation from
service, or (b) ten (10) days after the Employer receives written notice of
Executive’s death. All such delayed payments shall be paid in a lump sum without
accrual of interest. To the extent permissible by law, each payment and each
installment described in this Agreement shall be considered a separate payment
from each other payment or installment for purposes of 409A.

 

2.

No Other Modification or Amendment. Except as specifically provided herein, the
Employment Agreement is not modified or amended in any respect and remains in
full force and effect.

 

3.

Governing Law. This Amendment shall be governed by and construed in accordance
with the laws of the State of New York (determined without regard to the choice
of law provisions thereof), and the parties consent to jurisdiction in the
United States District Court for the Southern District of New York.

 

4.

Counterparts. This Amendment may be executed by the parties hereto in
counterparts, each of which shall be deemed an original, but both such
counterparts shall together constitute one and the same document.

 

IN WITNESS WHEREOF, the parties have executed this Amendment effective as of the
day and year first written above.

 

 

LIFETIME BRANDS, INC.

 

By:

/s/ Ronald Shiftan

 

Name: Ronald Shiftan

 

Title: Chief Operating Officer

 

EXECUTIVE

 

 

/s/ Jeffrey Siegel 

 

Jeffrey Siegel

 

 

 

 

 

6

 



 